DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group B in the reply filed on September 14th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 195 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 195 states that the adherent cell is selected from a group consisting of: an MRC-5 cell; a Hela cell, etc., and any derivative thereof. The specification only states that any derivative thereof includes “engineered and recombinant strains” (Page 35 lines 18-19).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 195 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 195 states that the adherent cell may be selected to be “any derivative thereof” of the previously listed cells, and it is unclear what a derivative of these cells may be. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 163-164, 166-168 and 187-198 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs et al. (US 2007/0099207).
Regarding claim 163, Fuchs et al. (US 2007/0099207) teaches a method of separating an adherent cell from a plurality of other cells (Paragraph 0006 lines 1-6) comprising: 
a) contacting a crude fluid composition comprising the plurality of other cells and the adherent cell (Paragraph 0145 lines 5-6 “cellular sample”) with one or more carriers (Paragraph 0145 lines 5-10 “labeling reagent”) that bind in a way that promotes DLD separation (Paragraph 0146 lines 5-6), wherein the adherent cell (Paragraph 0145 lines 5-6 “epithelial cells”) is at least partially associated with carriers upon or after contact to generate a carrier associated adherent cell complex (Paragraph 0145 lines 5-11), wherein the carrier associated adherent cell complex comprises an increased size (Paragraph 0146 lines 5-6) relative to cells in the plurality of other cells (Paragraph 0310 lines 2-5), and wherein the size of the carrier associated adherent cell complex is greater than or equal to a critical size (Paragraph 0162 lines 1-6), and cells in the plurality of other cells comprise a size less than the critical size (Paragraph 0165 lines 4-8); 
b) applying the crude fluid composition to a device (Paragraph 0305 lines 1-4), wherein the device comprises an array of obstacles arranged in rows (Paragraph 0306 lines 2-4), wherein the rows are shifted laterally with respect to one another (Paragraph 0306 lines 2-4), wherein the rows are configured to deflect a particle greater than or equal to the critical size in a first direction (Paragraph 0305 lines 16-18) and a particle less than the critical size in a second direction (Paragraph 0305 lines 18-20); and 
c) flowing the sample comprising the carrier associated adherent cell complex through the device (Paragraph 0374 lines 1-13), wherein the carrier associated adherent cell complex is deflected by the obstacles (Paragraph 0375 lines 1-3) in the first direction, and the cells in the plurality of other cells are deflected in the second direction, thereby separating the carrier associated adherent cell complex from the other cells of the plurality (Fig. 44); 
d) collecting a fluid composition comprising the separated carrier associated adherent cell complex (Fig. 44, collection of target cells with bound beads). 
Regarding claim 164, Fuchs et al. (US 2007/0099207) teaches a method wherein said adherent cell was collected from a patient (Paragraph 0419 lines 6-9) as part of a crude fluid composition comprising said adherent cell and a plurality of other cells (Paragraph 0419 lines 8-9). 
Regarding claim 166, Fuchs et al. (US 2007/0099207) teaches a method wherein said carrier comprises on its surface an antibody (Paragraph 0419 lines 11-12) or activator that binds specifically to said adherent cell (Paragraph 0374 lines 4-13). 
Regarding claim 167, Fuchs et al. (US 2007/0099207) teaches a method wherein the diameters of all of said carriers are at least as large as that of the adherent cell (Paragraph 0374 lines 10-13). 
Regarding claim 168, Fuchs et al. (US 2007/0099207) teaches a method wherein the adherent cell is a stem cell (Paragraph 0071 lines 1-6). 
Regarding claim 187, Fuchs et al. (US 2007/0099207) teaches a method wherein the diameters of all of said carriers are no more than 50% as large as that of the adherent cell (Paragraph 0374 lines 10-13). 
Regarding claim 188, Fuchs et al. (US 2007/0099207) teaches a method wherein the diameters of all of said carriers are at least twice as large as that of the adherent cell (Paragraph 0374 lines 10-13). 
Regarding claim 189, Fuchs et al. (US 2007/0099207) teaches a method wherein the diameters of all of said carriers are 10-600 micro-m (Paragraph 0140 lines 1-3, Paragraph 0146 lines 1-6). 
Regarding claim 190, Fuchs et al. (US 2007/0099207) teaches a method wherein a diameter of the carrier associated adherent cell complex is at least 20% larger than the uncomplexed adherent cell (Paragraph 0374 lines 10-13). 
Regarding claim 191, Fuchs et al. (US 2007/0099207) teaches a method wherein a diameter of the carrier associated adherent cell complex is at least 50% larger than the uncomplexed adherent cell (Paragraph 0374 lines 10-13). 
Regarding claim 192, Fuchs et al. (US 2007/0099207) teaches a method wherein a diameter of the carrier associated adherent cell complex is at least twice as large as the uncomplexed adherent cell (Paragraph 0374 lines 10-13). 
Regarding claim 193, Fuchs et al. (US 2007/0099207) teaches a method wherein said carriers are made of collagen (Paragraph 0146 lines 1-3 “affinity reagent”) or a polysaccharide (Paragraph 0146 lines 1-2 “enzyme”). 
Regarding claim 194, Fuchs et al. (US 2007/0099207) teaches a method wherein said carriers are made of gelatin (Paragraph 0146 lines 1-3 “affinity reagent”) or alginate (Paragraph 0146 lines 1-2 “enzyme”). 
Regarding claim 195, Fuchs et al. (US 2007/0099207) teaches a method wherein the adherent cell is selected from the group consisting of: an MRC-5 cell; a HeLa cell (Paragraph 0451 lines 7-9); a Vero cell; an NIH 3T3 cell; an L929 cell; a Sf21 cell; a Sf9 cell; an A549 cell; an A9 cell; an AtT-20 cell; a BALB/3T3 cell; a BHK-21 cell; a BHL-100 cell; a BT cell; a Caco-2 cell; a Chang cell; a Clone 9 cell; a Clone M-3 cell; a COS-1 cell; a COS-3 cell; a COS-7 cell; a CRFK cell; a CV-1 cell; a D-17 cell; a Daudi cell; a GH1 cell; a GH3 cell; an HaK cell; an HCT-15 cell; an HL-60 cell; an HT-1080 cell; a HEK cell, HT-29 cell; an HUVEC cell; an I-10 cell; an IM-9 cell; a JEG-2 cell; a Jensen cell; a Jurkat cell; a K- 562 cell; a KB cell; a KG-1 cell; an L2 cell; an LLC-WRC 256 cell; a McCoy cell; a MCF7 cell; a WI-38 cell; a WISH cell; an XC cell; a Y-1 cell; a CHO cell; a Raw 264.7 cell; a HEP G2 cell; a BAE-1 cell; an SH-SYSY cell, and any derivative thereof. 
Regarding claim 196, Fuchs et al. (US 2007/0099207) teaches a method wherein said flowing further comprises exchanging a medium of said cells into a wash buffer (Paragraph 0379 lines 10-12), a growth media (Paragraph 0225 lines 1-4), or a transfection media (Paragraph 0168 lines 1-5). 
Regarding claim 197, Fuchs et al. (US 2007/0099207) teaches a method further comprising contacting the crude fluid composition comprising the plurality of other cells and the adherent cell to trypsin prior to step a) (Paragraph 0480 lines 23-32). 
Regarding claim 198, Fuchs et al. (US 2007/0099207) teaches a method further comprising transfecting or transducing the adherent cell with nucleic acids (Paragraph 0168 lines 1-5) designed to impart on the adherent cell a desired phenotype (Paragraph 0168 lines 5-9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 165, 185 and 186 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (US 2007/0099207) in view of Bonyhadi et al. (US 2004/0224402).
Regarding claim 165, Fuchs et al. (US 2007/0099207) lacks teaching a method wherein no more than three hours elapses from the time that the obtaining of the crude fluid composition from the patient is completed until the adherent cell is bound to the carrier for the first time.
Bonyhadi et al. (US 2004/0224402) teaches a method of separating an adherent cell from a plurality of other cells (Paragraph 0009 lines 1-3) wherein no more than three hours elapses from the time that the obtaining of the crude fluid composition from the patient is completed until the adherent cell is bound to the carrier for the first time (Paragraph 0074 lines 9-11). Bonyhadi et al. (US 2004/0224402) explains that the adherent cells are allowed to incubate until a population of cells has adhered to the substrate sufficiently to allow for the separation of nonadherent cells (Paragraph 0074 lines 1-6), and adherent cells are allowed to incubate for a period of between 4 hours and 7 days however, one of ordinary skill in the art would readily appreciate that incubation times and conditions may vary (Paragraph 0075 lines 6-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fuchs et al. (US 2007/0099207) to include a method wherein no more than three hours elapses from the time that the obtaining of the crude fluid composition from the patient is completed until the adherent cell is bound to the carrier for the first time as taught by Bonyhadi et al. (US 2004/0224402) in order to sufficiently allow for the separation of adherent cells and nonadherent cells.
Regarding claim 185, Fuchs et al. (US 2007/0099207) lacks teaching a method wherein no more than one hour elapses from the time that the obtaining of the crude fluid composition from the patient is completed until the adherent cell is bound to the carrier for the first time.
Bonyhadi et al. (US 2004/0224402) teaches a method of separating an adherent cell from a plurality of other cells (Paragraph 0009 lines 1-3) wherein no more than one hour elapses from the time that the obtaining of the crude fluid composition from the patient is completed until the adherent cell is bound to the carrier for the first time (Paragraph 0074 lines 9-11). Bonyhadi et al. (US 2004/0224402) explains that the adherent cells are allowed to incubate until a population of cells has adhered to the substrate sufficiently to allow for the separation of nonadherent cells (Paragraph 0074 lines 1-6), and adherent cells are allowed to incubate for a period of between 4 hours and 7 days however, one of ordinary skill in the art would readily appreciate that incubation times and conditions may vary (Paragraph 0075 lines 6-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fuchs et al. (US 2007/0099207) to include a method wherein no more than one hour elapses from the time that the obtaining of the crude fluid composition from the patient is completed until the adherent cell is bound to the carrier for the first time as taught by Bonyhadi et al. (US 2004/0224402) in order to sufficiently allow for the separation of adherent cells and nonadherent cells.
Regarding claim 186, Fuchs et al. (US 2007/0099207) lacks teaching a method wherein no more than four hours elapse from the time that the obtaining of the crude fluid composition from the patient is completed until the adherent cell or the carrier adherent cell complex is collected from the device for the first time. 
Bonyhadi et al. (US 2004/0224402) teaches a method of separating an adherent cell from a plurality of other cells (Paragraph 0009 lines 1-3) wherein no more than four hours elapse from the time that the obtaining of the crude fluid composition from the patient is completed until the adherent cell or the carrier adherent cell complex is collected from the device for the first time (Paragraph 0074 lines 9-11). Bonyhadi et al. (US 2004/0224402) explains that the adherent cells are allowed to incubate until a population of cells has adhered to the substrate sufficiently to allow for the separation of nonadherent cells (Paragraph 0074 lines 1-6), and adherent cells are allowed to incubate for a period of between 4 hours and 7 days however, one of ordinary skill in the art would readily appreciate that incubation times and conditions may vary (Paragraph 0075 lines 6-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fuchs et al. (US 2007/0099207) to include a method wherein no more than four hours elapse from the time that the obtaining of the crude fluid composition from the patient is completed until the adherent cell is bound to the carrier for the first time as taught by Bonyhadi et al. (US 2004/0224402) in order to sufficiently allow for the separation of adherent cells and nonadherent cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653